Citation Nr: 0108213	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  94-41 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Whether a January 1992 rating denial of service 
connection for chronic low back pain with radiculopathy 
involved clear and unmistakable error (CUE).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from June 1984 to May 1988, 
and from February 14 to March 9, 1991.  

In January 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts denied 
entitlement to service connection for chronic low back pain 
with radiculopathy.  Following pertinent notice in February 
1992, a Notice of Disagreement was not received within the 
subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the RO, the earliest of which was 
entered in February 1994.  A hearing was held before a 
hearing officer at the RO in August 1994, and the hearing 
officer's decision was entered the same month.  

The case was last before the Board in April 1997, at which 
time it was remanded for further development.  In conjunction 
with the directed development, the RO, in August 2000, 
determined that a January 1992 rating denial of service 
connection for chronic low back pain with radiculopathy did 
not involve CUE.  An item accepted as a Substantive Appeal 
pertaining to such latter adjudication was received in 
October 2000.  Therefore, such issue, the first issue stated 
on the title page, is included in the present appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  No allegation of error, relative to a January 1992 rating 
denial of service connection for chronic low back pain with 
radiculopathy, comprises a legally cognizable claim of CUE.

2.  The additional evidence received since the unappealed 
January 1992 rating denial of entitlement to service 
connection for chronic low back pain with radiculopathy is, 
in part, duplicative of evidence previously of record and is, 
in its entirety, not so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  A January 1992 rating denial of service connection for 
chronic low back pain with radiculopathy did not involve CUE.  
38 U.S.C.A. § 7105 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.105(a) (2000); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

2.  Evidence received since the unappealed January 1992 
rating denial of entitlement to service connection for 
chronic low back pain with radiculopathy is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the January 1992 Rating Decision involved CUE

With respect to the issue of whether a January 1992 rating 
denial of service connection for chronic low back pain with 
radiculopathy involved CUE, the Board finds that the RO, 
incident to adjudicating such matter in August 2000, met its 
duty to assist the veteran relative to such claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereafter VCAA).  The record reflects 
that an effort by the RO to contact the veteran at his last 
address of record in October 1996 was unavailing.  
Thereafter, "many attempts" by the veteran's representative 
to contact him subsequent to the above-cited April 1997 Board 
remand, wherein the present issue on appeal was formally 
referred to the RO for adjudication, were unavailing.  In 
July 1997, the veteran's representative provided to the RO a 
letter it had mailed the veteran in July 1997 at his last 
known address; the letter reflected a postal stamp that the 
veteran's post office box had been "closed" owing to 
nonpayment.  The veteran was advised of the foregoing in a 
Supplemental Statement of the Case mailed him in August 2000.  
In November 2000, the RO advised the veteran that his appeal 
was being returned to the Board and further advised him of 
his opportunity to submit additional evidence.  While the 
veteran informed the RO of his then current address in a 
submission dated in January 2001, he made no reference to the 
January 1992 rating decision implicated in this aspect of the 
appeal.  Rather, he submitted evidence bearing only on his 
"current back condition", which is of no (legal) bearing on 
the matter of whether a January 1992 rating denial of service 
connection for chronic low back pain with radiculopathy 
involved CUE.  In view of the foregoing, then, the Board is 
of the opinion that the RO has satisfied its duty to assist 
the veteran under the VCAA relative to the issue of whether a 
January 1992 rating denial of service connection for chronic 
low back pain with radiculopathy involved CUE.  In the August 
2000 Supplemental Statement of the Case, the RO advised the 
veteran of the definition of CUE, thereby notifying him of 
evidence needed to substantiate and complete a claim.  Thus, 
VA has met notification requirements.

The veteran entered active duty for his second period of 
service on February 14, 1991 (his second period of service 
was from February 14 to March 9, 1991).  A February 23, 1991, 
statement from Dr. L. R. Quercia, addressed "To whom it may 
concern", purports to advise that the veteran was involved in 
an automobile accident in April 1990 and that he then (i.e., 
in February 1991) had low back problems to include severe 
lumbosacral "sprain strain injury accompanied by left sciatic 
neuritis"; and that Dr. Quercia was of the opinion that the 
veteran then had "a permanent partial disability" due to the 
injuries sustained in the automobile accident.  On March 7, 
1991, the veteran presented with a complaint of low back pain 
after having "tripped over a rock [while]...carrying [a] 
seabag".  The veteran at that time also related that he had 
been assessed as having "severe [lumbosacral] strain" with 
sciatic neuritis as a result of his involvement in a motor 
vehicle accident (MVA) in April 1990.  Findings on physical 
examination (on March 7, 1991) included diffuse lumbar 
tenderness.  The related assessment implicated "exacerbation" 
of preexisting MVA-incurred chronic low back pain.  The 
veteran was further noted not to be "physically qualified" 
for either active duty or service in the reserves.  On March 
9, 1991, the veteran was released from active duty "due to 
not being physically qualified."  

In a March 18, 1991, submission, Dr. Quercia indicated that, 
after the veteran had recently been recalled to active duty, 
"he reinjured his back" when he "tripped over a rock while 
carrying a seabag".  The physician opined that, as a result 
of such "reinjur[y]", the veteran had "further aggravat[ed] 
his pre-existing condition." 

As noted above, in January 1992, the RO denied entitlement to 
service connection for chronic low back pain with 
radiculopathy.  Following pertinent notice in February 1992, 
a Notice of Disagreement was not received from the veteran 
within the subsequent year and, thus, the January 1992 rating 
decision became final.  38 U.S.C.A. § 7105.  A final decision 
is accepted as correct in the absence of CUE.  See 38 C.F.R. 
§ 3.105(a).  However, the veteran has asserted that the 
January 1992 rating decision involved "error" and this is a 
matter for appellate determination.

The above-cited January 1992 rating denial reflects narrative 
that "[t]he letter from Dr. Quercia dated 2/23/91 appears to 
have been intended to excuse the veteran from involuntary 
active duty during the Persian Gulf War because of his 
preexisting severe low back disability with nerve 
involvement."  As his apparently lone allegation of "error" 
in the January 1992 rating denial, the veteran avers that the 
foregoing (i.e., that quoted in the preceding sentence) 
statement in the January 1992 rating narrative, to whatever 
extent it was part of the rating board's "decision making 
process", was "extremely arbitrary", elaborating that the 
February 1991 item from Dr. Quercia was in fact "probative" 
of service-incurred disability.  

Preliminary to addressing the veteran's certified CUE claim, 
the Board would observe generally that CUE is a very specific 
and rare kind of error.  Specifically, it is the kind of 
error, whether of fact or of law, that, when called to the 
attention of later reviewers, actually compels the 
conclusion, to which reasonable minds could not differ, that 
the result in a given adjudication would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  With the foregoing in mind, then, the Board 
will consider the veteran's above-cited allegation of CUE 
relative to the January 1992 rating decision, i.e., that to 
whatever extent the RO's above-quoted characterization of the 
February 1991 item from Dr. Quercia was part of its "decision 
making process", it was "extremely arbitrary", inasmuch as 
such item was in fact "probative" of service-incurred 
disability.  While the Board is not insensitive to the 
veteran's view as to how the RO characterized the February 
1991 item from Dr. Quercia, it must respectfully point out 
that his above-quoted assertion of error essentially amounts 
to an objection that such item of evidence was improperly 
weighed or evaluated by the RO.  Such an objection (without 
deciding whether the same has merit) does not, in any event, 
rise to the level of CUE.  See Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  

In light of the reasoning advanced above, then, bearing on 
the veteran's lone allegation of error asserted with respect 
to the January 1992 rating decision, which denied entitlement 
to service connection for chronic low back pain with 
radiculopathy, and since the law rather than the evidence is 
dispositive of the resolution of this aspect of the appeal, 
the claim of whether such rating decision involved CUE is 
without legal merit and is, therefore, denied.  See Sabonis, 
supra.  


II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The January 1992 
rating denial of entitlement to service connection for 
chronic low back pain with radiculopathy is final, based upon 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991).  
However, if new and material evidence is submitted, a 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Therefore, the issue for appellate determination is 
whether the evidence received since the January 1992 rating 
decision is new and material under the provisions of 
38 C.F.R. § 3.156(a).  In accordance with 38 C.F.R. 
§ 3.156(a), "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."

In denying service connection for chronic low back pain with 
radiculopathy in January 1992, the rating board, after noting 
that the veteran had injured his low back in a motor vehicle 
accident in April 1990 and that he had thereafter "tripped 
over a rock" while on active duty in March 1991, determined 
that the evidence did "not establish that the veteran's 
preexisting low back disability was permanently aggravated by 
his brief period of active duty in 1991."  Evidence in the 
RO's possession in January 1992 included the veteran's 
service medical records.  Such records bearing on the 
veteran's first period of service (from June 1984 to May 
1988) are negative for any reference to low back disability.  

As noted above, the veteran entered active duty for his 
second period of service on February 14, 1991 (his second 
period of service was from February 14 to March 9, 1991).  A 
February 23, 1991, statement from Dr. L. R. Quercia, 
addressed "To whom it may concern", purports to advise that 
the veteran was involved in an automobile accident in April 
1990 and that he then (i.e., in February 1991) had low back 
problems to include severe lumbosacral "sprain strain injury 
accompanied by left sciatic neuritis"; and that Dr. Quercia 
was of the opinion that the veteran then had "a permanent 
partial disability" due to the injuries sustained in the 
automobile accident.  On March 7, 1991, the veteran presented 
with a complaint of low back pain after having "tripped over 
a rock [while]...carrying [a] seabag".  The veteran at that 
time also related that he had been assessed as having "severe 
[lumbosacral] strain" with sciatic neuritis as a result of 
his involvement in a MVA (i.e., motor vehicle accident) in 
April 1990.  Findings on physical examination (on March 7, 
1991) included diffuse lumbar tenderness.  The related 
assessment implicated "exacerbation" of preexisting MVA-
incurred chronic low back pain.  The veteran was further 
noted not to be "physically qualified" for either active duty 
or service in the reserves.  On March 9, 1991, the veteran 
was released from active duty "due to not being physically 
qualified."  Also of record in January 1992 was a March 18, 
1991, submission from Dr. Quercia, who indicated that, after 
the veteran had recently been recalled to active duty, "he 
reinjured his back" when he "tripped over a rock while 
carrying a seabag".  The physician opined that, as a result 
of such "reinjur[y]", the veteran had "further aggravat[ed] 
his pre-existing condition." 

When the veteran was seen for VA outpatient treatment in 
August 1993, at which time he complained of having a "problem 
[with his] back", he alluded to his having "tripped" in 
service in 1991.  Findings on physical examination included 
discomfort when exhibiting lumbar flexion.  The assessment 
was chronic low back pain/muscle spasm.  When he presented 
for VA outpatient treatment three months later, in November 
1993, the veteran indicated that, subsequent to having 
initially injured his low back in a "head-on collision" in 
April 1990, he "[r]einjured" his low back "when he tripped 
while carrying a seabag" when he was recalled to service in 
1991 (i.e., "for Desert Storm").  The assessment, following 
physical examination, was "chronic low back [and] left 
sciatic pain."  

At his above-cited August 1994 personal hearing, the veteran 
conceded that he had low back disability which "preexist[ed]" 
his "being called back" to active duty during the Persian 
Gulf War.  However, he asserts that he "aggravated" such 
disability when he "tripped over" a rock in a parking lot in 
service in March 1991.  He further stated that pain involving 
his back was then (i.e., in August 1994) "killing" him.  In 
March 2000 (apparently), copies of the service medical items 
bearing on the veteran's March 1991 tripping mishap were 
received by the RO.  Most recently, in January 2001 the 
veteran submitted clinical reports bearing on physical 
therapy rendered him by VA in December 2000.  On one of the 
reports, the veteran refers to having experienced "back pain 
since" he fell "onto a cement barrier" in 1991. 

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for low back disability, the Board is of the 
opinion that evidence of such character has not been 
received.  In this regard, the recently received copies of 
the service medical items bearing on the veteran's March 1991 
tripping mishap are duplicates of evidence which was in the 
RO's possession in January 1992.  As such, these items are, 
in accordance with the pertinent provision of 38 C.F.R. 
§ 3.156, not "new".  Further, the recently received reports 
pertaining to VA outpatient treatment rendered the veteran on 
two occasions in 1993 reflect, in each instance, an 
assessment of chronic low back pain.  These reports thus 
merely convey information of which the RO (via the March 7, 
1991, service medical report) was aware in January 1992.  
Therefore, this VA evidence, pursuant to the pertinent aspect 
of 38 C.F.R. § 3.156 set forth above, is not "new".  Further, 
none of the recently submitted items of evidence is 
"material", inasmuch as no item relates the assessed low back 
condition ("[m]echanical low back pain" was assessed in 
conjunction with the physical therapy rendered the veteran by 
VA in December 2000) to either of the veteran's periods of 
service.  Given the foregoing observations, then, it is 
concluded that no item of "new and material" evidence, i.e., 
no item of evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
in accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), has been submitted in conjunction with the 
veteran's attempt to reopen his claim for service connection 
for low back disability.  Therefore, such claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In reaching the foregoing determination, the Board is 
cognizant that the veteran, based on his testimony at the 
August 1994 personal hearing, feels strongly that his 
preexisting low back disablement was "aggravated" when he 
"tripped over" a rock in a parking lot in service in March 
1991.  However, while the Board is sensitive to the veteran's 
view in the foregoing regard, it would respectfully point out 
that he is, as a lay person, not competent to provide an 
opinion which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  



ORDER

A January 1992 rating denial of service connection for 
chronic low back pain with radiculopathy did not involve 
clear and unmistakable error.  


New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for low back disability is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

